DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) is being considered by the examiner.

Drawings
The drawings were received on 060.  These drawings are acceptable for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:  "address generator configured to", "operator configured to" in Claims 1 and 7, and "coefficient selection logic configured to" in Claim 7.  Structure for "operator configured to" (Fig 7 and Par [0047]) is found in the application.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

As per Claims 1, 
claim limitation “address generator configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The most relevant support in the applicant's disclosure, Fig 5, Fig 8, Par [0012], [0057], and [0073], does not provide adequate structure for the claim limitation. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, second paragraph. 

As per Claims 2-6, they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claims 7, 

Claim limitation " invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The most relevant support in the applicant's disclosure, Fig 8, Par [0012], [0072], and [0077], does not provide adequate structure for the claim limitation. Therefore, the claims are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, second paragraph.

As per Claims 8-14, they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 7.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1, 
claim limitation “address generator configured to” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, 

As per Claims 2-6, they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 1.

As per Claims 7, 
the claim has the same limitations addressed for claim 1 above.
C invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The most relevant support in the applicant's disclosure, Fig 8, Par [0012], [0072], and [0077], does not provide adequate structure for the claim limitation. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. The examiner used Broadest Reasonable Interpretation (BRI) to interpret this limitation as a general unit to perform the mathematical function described therein.

As per Claims 8-14, they are rejected for the reasons presented above, due to their dependency upon rejected independent Claim 7.


(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-5, 7-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claims 1 and 7, 
the claims recite “generat[ing] an address, based on a first frequency index corresponding to a first frequency”, “output[ting] a first Fourier transform coefficient corresponding to the generated address among Fourier transform coefficients of the first frequency index” and “calculate[ing] a frequency characteristic of an input signal associated with the first frequency, based on the input signal and the first Fourier transform coefficient”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Calculation of frequency index and Fourier transform coefficients comprise performing mathematical calculations (see e.g. Par [0036], [0044], [0045], [0055], [0094] and [0095] of the instant specification).  Moreover, comparing the number of generated address to the number of input signals (see e.g. Par [0015] of the instant specification) covers performance of the steps in the mind, or with pen and paper. Furthermore, just using a coefficient table for the mathematical relationship means performance of the steps in the mind, or with pen and paper. See e.g. Fig 7, which is literally a table that could have been drawn with a pen on a piece of paper. Therefore, the claims include limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  

The claims additionally recite having FFT coefficient table.  However, such elements are recited at a high-level of generality, still reciting mere mathematical calculations.  For instance, the claims fail to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, claims 1 and 7 are directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, claims 1 and 7 are not patent-eligible under 35 U.S.C. 101.

As per Claim 2, 
the claim recites “sequentially increasing a value of the generated address, based on a value of the first frequency index”.
Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Sequentially increasing a value of the generated address, based on a value of the first frequency index comprises performing mathematical calculations. Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 3, 
the claim recites “the number of the generated address is the same as the number of the input signal”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 4, 
the claim recites “the number of the Fourier transform coefficients stored in the FFT coefficient table is the same as the number of the input signal”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Comparing the number of the Fourier transform coefficients stored in the FFT coefficient table and the 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 5, 
the claim recites “each of the Fourier transform coefficients includes a real part coefficient and an imaginary part coefficient”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The Fourier transform coefficients including a real part coefficient and an imaginary part coefficient comprises performing mathematical calculations. Therefore, the claim includes limitations that fall 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 8, 
the claim recites “the address generator sequentially increases a value of the generated address, based on a value of the first frequency index”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Sequentially increasing a value of the generated address, based on a value of the first frequency index comprises performing mathematical calculations. Therefore, the claim includes limitations that fall 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 9, 
the claim recites “the number of the generated address is the same as the number of the input signal”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Comparing the number of the generated address and the number of the input signal comprises performing mathematical calculations, and it also covers performance of the steps in the mind, or with 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 10, 
the claim recites “the number of the Fourier transform coefficients stored in the FFT coefficient table is less than the number of the input signal”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Comparing the number of the Fourier transform coefficients stored in the FFT coefficient table and the number of the input signal comprises performing mathematical calculations, and it also covers performance of the steps in the mind, or with pen and paper. Therefore, the claim includes limitations 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 11, 
the claim recites “the address generator generates the transform address by using remaining bits except for an upper 2-bit of the generated address, based on the upper 2-bit of the generated address”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The transform address generation is done based on the mathematical formula based on the frequency index. Furthermore, choosing remaining bits except for an upper 2-bit of an address comprises 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 12, 
the claim recites “the bit information of the generated address includes upper 2-bit information of the generated address and zero bit information indicating whether all of remaining bits except for the upper 2-bit are 0”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Checking whether all of remaining bits except for the upper 2-bit are 0 covers performance of the steps 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.

As per Claim 13, 
the claim recites “the coefficient selection logic outputs the first Fourier transform coefficient, based on the first candidate coefficient when at least one of the remaining bits is not 0, and outputs the first Fourier transform coefficient, based on the preset coefficient when all of the remaining bits are 0”.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claims recite a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  Checking whether at least one of the remaining bits is not 0, and whether all of the remaining bits are 0 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  
The claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  Accordingly, the claim is directed to an abstract idea.
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, executing an instruction to perform the claimed mathematical steps on an operand amounts to no more than mere instructions to apply the exception using generic computer components.  Mere mathematical ideas, methods and formulas cannot provide an inventive concept.  Accordingly, the claim is not patent-eligible under 35 U.S.C. 101.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 7-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 7233968) in view of Li (US 6424986).

As per Claim 1,
Kang teaches 
a fast Fourier transform device comprising: an address generator configured to generate an address, (Fig 5, Fig 6, Fig 10, Fig 12, Col 6 Lind 23 “Referring to FIG. 6, a data memory 200 includes four memory banks, that is, first to fourth banks MB0 to MB3”, Col 6 Line 32 “Data x[15:0] are stored sequentially from a location of the first memory bank MB0 corresponding to a first address 0000 (a decimal number '0') to a location of the fourth memory bank MB3 corresponding to the last address 1111 (a decimal number ‘15')” and Col 11 Line 48 “frequency domain data X[25-1:0] is stored in the memory banks MB0 to MB3 in a reversed bit order”); 
an FFT coefficient table configured to output a first Fourier transform coefficient corresponding to the generated address among Fourier transform coefficients of the first frequency index (Fig 2, Fig 5, Fig 6, Col 2 Col 47 “The memory interface 14 performs interface operations between the arithmetic unit 13 and the data memory 20, […] and between a frequency domain interface and the data memory 20”, and Col 5 Line 53 “The coefficient table 120 stores coefficients for the FFT and IFFT computations. The coefficient interface 130 reads out coefficients from the coefficient table 120 and provides the read coefficients to the arithmetic unit 140”); and

Kang does not teach an address generator configured to generate an address, based on a first frequency index corresponding to a first frequency; an operator configured to calculate a frequency characteristic of an input signal associated with the first frequency, based on the input signal and the first Fourier transform coefficient.
However, in an analogous art of FFT computing, Li teaches an address generator to generate an address with based on frequency index (Li Fig 2, Col 2 Line 11 “The address generator comprises a bit-reverse unit for receiving a frequency band index and generate the bit-reverse order of the band index”, Col 2 Line 23 “As the control signal CTRL is at a first logic level, the address generator is set to start a new frequency band, in which the multiplexer selects the output from the bit-reverse unit”).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Kang and Li before them, to modify Kang to obtain the claimed limitations above. The motivation to do so would be to improve the computation efficiency (Li Col 1 Line 65 “It is at least an objective of the present invention to provide an address generator to produce a specified coefficient sequence incorporating with a DWT/DWPT architecture so as to improve the computation efficiency”).

As per Claim 2,
Kang does not teach that the address generator sequentially increases a value of the generated address, based on a value of the first frequency index.
However, in an analogous art of FFT computing, Li teaches an address generator to generate an address with based on frequency index  (Li Fig 2, Col 2 Line11 “The address generator comprises a bit-reverse unit for receiving a frequency band index and generate the bit-reverse order of the band index”, Col 2 Line 23 “As the control Signal CTRL is at a second logic level, the address generator is set to generate rest internal address in the same frequency index, in which the multiplexer selects a previous content stored in the latch unit and the previous content is added with the base number of 2. Therefore, a regular data sequence is rearranged into a bit-reverse data sequence”).
the address generator sequentially increases a value of the generated address, based on a value of the first frequency index.
The motivation to do so would be to improve the computation efficiency (Li Col 1 Line 65 “It is at least an objective of the present invention to provide an address generator to produce a specified coefficient sequence incorporating with a DWT/DWPT architecture so as to improve the computation efficiency”).

As per Claim 3,
Kang teaches
the number of the generated address is the same as the number of the input signal (Fig 7A and Col 7 Line 15 “referring to FIG. 7A, the arithmetic element AE0 receives data at locations of memory banks MB0 to MB3 corresponding to addresses 0, 4, 8, and 12, as its input data. The arithmetic element AE1 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 1, 5, 9, and 13, as its input data. The arithmetic element AE2 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 2, 6, 10, and 14, as its input data. The arithmetic element AE3 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 3, 7, 11, and 15, as its input data”).  

As per Claim 4,
Kang teaches
the number of the Fourier transform coefficients stored in the FFT coefficient table is the same as the number of the input (Fig 2 and Col 2 Line 43 “The coefficient table 12 stores a coefficient W required for butterfly computation, and the arithmetic unit 13 performs FFT or IFFT computation with respect to input data”).  

As per Claim 5,
Kang teaches
each of the Fourier transform coefficients includes a real part coefficient and an imaginary part coefficient (Col 2 Line 55 “In an FFT mode, the compressor/expander 15 compresses real-type data from the time domain interface into complex-type data and outputs resultant data to the data memory 20 via the memory interface 14”).

As per Claim 7,
Kang teaches 
a fast Fourier transform device comprising: an address generator configured to generate an address, (Fig 5, Fig 6, Fig 10, Fig 12, Col 6 Lind 23 “Referring to FIG. 6, a data memory 200 includes four memory banks, that is, first to fourth banks MB0 to MB3”, Col 6 Line 32 “Data x[15:0] are stored sequentially from a location of the first memory bank MB0 corresponding to a first address 0000 (a decimal number '0') to a location of the fourth memory bank MB3 corresponding to the last address 1111 (a decimal number ‘15')” and Col 11 Line 48 “frequency domain data X[25-1:0] is stored in the memory banks MB0 to MB3 in a reversed bit order”); 
and to generate a transform address corresponding to the generated address (Fig 12 and Col 12 Line 12 ”outputs the two most significant bits of the reversely arranged address bits as a bank address BANK_SEL[1:0], and remaining bits thereof as a location address RADDR[8:0]”), by which the 
an FFT coefficient table configured to output a first Fourier transform coefficient corresponding to the generated address among Fourier transform coefficients of the first frequency index (Fig 2, Fig 5, Fig 6, Fig 10, Col 5 Line 53 “The coefficient table 120 stores coefficients for the FFT and IFFT computations. The coefficient interface 130 reads out coefficients from the coefficient table 120 and provides the read coefficients to the arithmetic unit 140”, Col 11 Line 22 “FIG. 10 shows a table, in which data indexes before and after FFT computation are tabulated when a data memory is divided into four memory banks MB0 to MB3 each storing four data elements”); and

Kang does not teach an address generator configured to generate an address, based on a first frequency index corresponding to a first frequency; coefficient selection logic configured to output a first Fourier transform coefficient, based on the first candidate coefficient or a preset coefficient depending on bit information of the generated address; and an operator configured to calculate a frequency characteristic of an input signal associated with the first frequency, based on the input signal and the first Fourier transform coefficient.
However, in an analogous art of FFT computing, Li teaches an address generator to generate an address with based on frequency index (Li Fig 2, Col 2 Line 11 “The address generator comprises a bit-reverse unit for receiving a frequency band index and generate the bit-reverse order of the band index”, Col 2 Line 23 “As the control signal CTRL is at a first logic level, the address generator is set to Start a new frequency band, in which the multiplexer selects the output from the bit-reverse unit”).
Li teaches a coefficient selection logic that selects desired coefficient based on the address generated (Li Col 3 Line 9 “The memory of the table also receives outputs from the first address generator and the second address generator to select the desired weights of the filter coefficient 
And Li teaches an operator unit that contains a multiplier and an accumulator to output correct coefficients for the frequency values (Li Col 3 Line 6 “the first address generator and the control unit receive a data input, the control unit exports control signals to the multiplier, the accumulator, the second address generator, and the memory of the table. The memory of the table also receives outputs from the first address generator and the second address generator to select the desired weights of the filter coefficient”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Kang and Li before them, to modify Kang to obtain the claimed limitations above. The motivation to do so would be to improve the computation efficiency (Li Col 1 Line 65 “It is at least an objective of the present invention to provide an address generator to produce a specified coefficient sequence incorporating with a DWT/DWPT architecture so as to improve the computation efficiency”).

As per Claim 8,
Kang does not teach that the address generator sequentially increases a value of the generated address, based on a value of the first frequency index.
However, in an analogous art of FFT computing, Li teaches an address generator to generate an address with based on frequency index  (Li Fig 2, Col 2 Line11 “The address generator comprises a bit-reverse unit for receiving a frequency band index and generate the bit-reverse order of the band index”, Col 2 Line 23 “As the control Signal CTRL is at a second logic level, the address generator is set to generate rest internal address in the same frequency index, in which the multiplexer selects a previous 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Kang and Li before them, to modify Kang to configure the address generator which generates an address based the frequency band data. This would result in that the address generator sequentially increases a value of the generated address, based on a value of the first frequency index.
The motivation to do so would be to improve the computation efficiency (Li Col 1 Line 65 “It is at least an objective of the present invention to provide an address generator to produce a specified coefficient sequence incorporating with a DWT/DWPT architecture so as to improve the computation efficiency”).

As per Claim 9,
Kang teaches
the number of the generated address is the same as the number of the input signal (Fig 7A and Col 7 Line 15 “referring to FIG. 7A, the arithmetic element AE0 receives data at locations of memory banks MB0 to MB3 corresponding to addresses 0, 4, 8, and 12, as its input data. The arithmetic element AE1 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 1, 5, 9, and 13, as its input data. The arithmetic element AE2 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 2, 6, 10, and 14, as its input data. The arithmetic element AE3 receives data at locations of the memory banks MB0 to MB3 corresponding to addresses 3, 7, 11, and 15, as its input data”).  

As per Claim 11,

the address generator generating the transform address by using remaining bits except for an upper 2-bit of the generated address, based on the upper 2-bit of the generated address (Fig 6, Fig 10, Fig 12 and Col 12 Line 8 “the address generator 170 arranges remaining address bits except for the address bits SEQ_ADDR[8:5] in a reversed order, and outputs the two most significant bits of the reversely arranged address bits as a bank address BANK SEL[1:0], and remaining bits thereof as a location address RADDR[8:0]”).  


Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 7233968) in view of Li (US 6424986), and further in view of Luo (US 20200274608) .

As per Claim 6,
Kang as modified by Li does not teach that when the input signal includes a plurality of signals, the operator calculates the frequency characteristic, based on a multiplication result of a first signal based on a multiplication result of a first signal corresponding to the first Fourier transform coefficient among the plurality of signals and the first Fourier transform coefficient.
However, in an analogous art of FFT computing, Luo teaches multiplication operations of inputs and coefficients for FFT function characterization (Luo Par [0026] “The executable instructions 115 for mixing input data with coefficient data may further include instructions for multiplying a portion of the input data with coefficient data to generate a coefficient multiplication result and accumulating the coefficient multiplication result to be further multiplied and accumulated with other input data and coefficient data, examples of which are described herein. For example, to generate a coefficient multiplication result, a first layer of multiplication / accumulation processing units (MAC units) may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Kang, Li and Luo before them, to modify Kang to configure the operator to calculate the frequency characteristics based on the multiplication result of inputs and coefficients. This would result in that when the input signal includes a plurality of signals, the operator calculates the frequency characteristic, based on a multiplication result of a first signal based on a multiplication result of a first signal corresponding to the first Fourier transform coefficient among the plurality of signals and the first Fourier transform coefficient.
The motivation to do so would be to enable a versatile setting for a computing system in the art (Luo Par [0022] “the computing system advantageously performs in more versatile setting”).

As per Claim 14,
Kang as modified by Li does not teach that when the input signal includes a plurality of signals, the operator calculates the frequency characteristic, based on a multiplication result of a first signal based on a multiplication result of a first signal corresponding to the first Fourier transform coefficient among the plurality of signals and the first Fourier transform coefficient.
However, in an analogous art of FFT computing, Luo teaches multiplication operations of inputs and coefficients for FFT function characterization (Luo Par [0026] “The executable instructions 115 for mixing input data with coefficient data may further include instructions for multiplying a portion of the input data with coefficient data to generate a coefficient multiplication result and accumulating the coefficient multiplication result to be further multiplied and accumulated with other input data and coefficient data, examples of which are described herein. For example, to generate a coefficient multiplication result, a first layer of multiplication / accumulation processing units (MAC units) may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling data of the claimed invention, with the teachings of Kang, Li and Luo before them, to modify Kang to configure the operator to calculate the frequency characteristics based on the multiplication result of inputs and coefficients. This would result in that when the input signal includes a plurality of signals, the operator calculates the frequency characteristic, based on a multiplication result of a first signal based on a multiplication result of a first signal corresponding to the first Fourier transform coefficient among the plurality of signals and the first Fourier transform coefficient.
The motivation to do so would be to enable a versatile setting for a computing system in the art (Luo Par [0022] “the computing system advantageously performs in more versatile setting”).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 7233968) in view of Li (US 6424986), and further in view of Smilde (US 10739687) .
Kang as modified by Li does not teach the number of the Fourier transform coefficients stored in the FFT coefficient table being less than the number of the input signals.
However, in an analogous art of Fourier computation, Smilde teaches a number of coefficients much less than the number of data points (Col 13 Line 15 “due to the fact that the targets are smaller than the field-of-view and the unavoidable Fourier-filtering”, Col 13 Line 24 ““An embodiment of the invention proposes to use physics-based few parameter fit-functions”,” and Col 13 Line 29 “The term “few parameter" is used herein to mean that the number of parameters (or coefficients) is very much less than the number of data points”).  
.


Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following are statements of reasons for the indication of allowable subject matter:  
In an analogous art of digital computing, Webb (US 20010037366) teaches zero bit information indicating whether all of remaining bits except for the upper 2-bit are 0 as in Claim 12. However, what the instant claim teaches is that such indicator bit is a part of the generated address, and to be further used for selecting coefficients. No references teach such an embodiment.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUL YOUNG LEE whose telephone number is (571) 272-0970. The examiner can normally be reached 10 AM - 6 PM EST.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:   Williams (US 5606575) discloses FFT purpose address generator using FFT input elements of .

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHOA D DOAN/Primary Examiner, Art Unit 2133